                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION

ANNA STALEY                                                                                        PLAINTIFF
On behalf of K.T., A MINOR

vs.                                      Civil No. 3:18-cv-03075

NANCY A. BERRYHILL                                                                               DEFENDANT
Acting Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Anna Staley (“Plaintiff”) brings this action on behalf of K.T., a minor, pursuant to § 205(g)

of Title II of the Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review

of a final decision of the Commissioner of the Social Security Administration (“SSA”) denying

K.T.’s application for Supplemental Security Income (“SSI”) under Title XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiffs protectively filed an SSI application on behalf of K.T. on March 20, 2014. (Tr. 10).

With this application, Plaintiff alleges K.T. is disabled due to attention deficit hyperactive disorder

and being bipolar. (Tr. 171). Plaintiff alleges K.T.’s onset date was February 1, 2013. (Tr. 10).

This application was denied initially and again upon reconsideration. Id.



        1
            The docket numbers for this case are referenced by the designation “ECF No. ____” The transcript pages
for this case are referenced by the designation “Tr.”

                                                        1
       Thereafter, Plaintiff requested an administrative hearing on March 7, 2016. (Tr. 98). This

hearing request was granted, and Plaintiffs’ administrative hearing was held on March 2, 2017. (Tr.

30-58). Plaintiff and K.T. were present and were represented by Frederick Spencer at this hearing.

Id. Plaintiff, K. T. and Kevin Stonebreaker testified at this hearing. Id.

       On October 12, 2017, the ALJ entered an unfavorable decision denying Plaintiff’s application

for SSI on behalf of K.T. (Tr. 10-25). In this decision, the ALJ determined K.T. was a preschooler

on the date his application was filed and was a preschooler as of the date of his decision. (Tr. 13,

Finding 1). The ALJ determined K.T. had not engaged in Substantial Gainful Activity (“SGA”)

since March 20, 2014, his application date. (Tr. 13, Finding 2). The ALJ determined K.T. had the

following severe impairments: attention deficit hyperactive disorder, a learning disorder, and

oppositional defiant disorder. (Tr. 13, Finding 3). The ALJ also determined, however, that none of

K.T.’s impairments met, medically equaled, or were functionally equivalent to the Listing of

Impairments in Appendix 1, Subpart P, Regulations No. 4 (“Listings”). (Tr. 13-14, Findings 4,5).

       In assessing whether K.T.’s impairments were functionally equivalent to the Listings, the

ALJ assessed six domains of functioning. (Tr. 14-25, Finding 5). Specifically, the ALJ determined

K.T. had the following limitations in the six domains of functioning: (1) less than marked limitation

in acquiring and using information; (2) less than marked limitation in attending and completing

tasks; (3) less than marked limitation in interacting and relating with others; (4) no limitation in

moving about and manipulating objects; (5) no limitation in the ability to care for himself; and (6)

no limitation in health and physical well-being. Id. Based upon these findings, the ALJ determined

K.T. had not been under a disability, as defined by the Act, since March 20, 2014. (Tr. 25, Finding

6).


                                                 2
       Thereafter, on October 23, 2017, Plaintiffs requested the Appeals Council’s review of the

ALJ’s unfavorable decision. (Tr. 149-153). On March 20, 2018, the Appeals Council declined to

review this unfavorable decision. (Tr. 1-6). On July 6, 2018, Plaintiff filed the present appeal. ECF

No. 1. The Parties consented to the jurisdiction of this Court on July 9, 2018. ECF No. 7. Both

Parties have filed appeal briefs. ECF Nos. 13-14. This case is now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence in the record as a whole. See 42 U.S.C. § 405(g)

(2006); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision, the

Court may not reverse it simply because substantial evidence exists in the record that would have

supported a contrary outcome or because the Court would have decided the case differently. See

Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is possible

to draw two inconsistent positions from the evidence and one of those positions represents the

findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d 1065,

1068 (8th Cir. 2000).

       In this case, Plaintiff is seeking disability benefits on behalf of a minor child. On August 22,

1996, Congress enacted the Personal Responsibility and Work Opportunity Reconciliation Act of

1996, Public Law No. 104-193, 110 Stat. 2105 (1996) (codified at 42 U.S.C. § 1382c(a)(3)(C)),

which provided a more stringent standard for determining eligibility for Title XVI childhood


                                                  3
disability benefits than the old law and prior regulations required. See Rucker v. Apfel, 141 F.3d

1256, 1259 (8th Cir. 1998); 142 Cong. Rec. H8913; H.R. Conf. Rep. No. 725, 104th Cong. 2d Sess.

328 (1996), reprinted in 1996 U.S. Code, Cong. and Ad. News 2649, 2716; Federal Register, Vol.

62, No. 28, p. 6409.

        Among other things, the new law amended Section 1614(a)(3) of the Act, 42 U.S.C. §

1382c(a)(3), and changed the statutory definition of disability for individuals under age eighteen (18)

under the SSI program. Under the new standard, a child is entitled to disability benefits only if he

or she has a medically determinable physical or mental impairment, which results in marked and

severe functional limitations, and which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months. See Pub. L. No. 104-193 §

211(a)(4)(c); 20 C.F.R. § 416.906. The new standard applies to all applicants who filed claims on

or after August 22, 1996, or whose claims had not been finally adjudicated by August 22, 1996.

Since Plaintiff filed this application in 2014, the new law applies.

        Under the new law, the ALJ’s disability determination is based upon a three-step analysis.

See 20 C.F.R. § 416.924. First, the ALJ must determine whether the minor child has engaged in

substantial gainful activity. If not, the ALJ will proceed to the second step where the ALJ must

consider whether the child has a severe impairment. If a severe impairment is found, the ALJ will

proceed to the third step. At this step, the ALJ, must consider whether the impairment meets, or is

medically or functionally equivalent, to a disability listing in the Listing of Impairments (“Listings”),

See 20 C.F.R. pt. 404, subpt. P, app. 1. A minor child may be disabled if his or her impairment is

functionally equivalent to a disability listing, even if the minor child’s impairment does not meet the

standard requirements for a disability listing. See 20 C.F.R. § 416.924(d)(1).


                                                   4
         A single method is provided for evaluating whether an impairment is “functionally

equivalent” to a disability listing, based upon six domains of functioning. The six domains are the

following: (1) acquiring and using information, (2) attending and completing tasks, (3) interacting

and relating with others, (4) moving about and manipulating objects, (5) caring for himself or herself,

and (6) health and physical well-being. See 20 C.F.R. § 416.926a(b)(1). If the minor child claiming

benefits has “marked” limitations in two of these domains or an “extreme” limitation in one of these

domains, then the child’s impairment is functionally equivalent to a disability listing. See id. §

416.926a(a); Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir. 2005).

       A “marked” limitation is a limitation that is “more than moderate” and “less than extreme.”

See id. § 416.926a(e); Lehnartz v. Barnhart, No. 04-3818, 2005 WL 1767944, at *3 (8th Cir. July

27, 2005) (unpublished). A marked limitation is one that seriously interferes with a child’s ability

to independently initiate, sustain, or complete activities. See 20 C.F.R. § 416.926a(e). An “extreme”

limitation is more than “marked” and exists when a child’s impairment(s) interferes very seriously

with his or her ability to independently initiate, sustain or complete activities. See id. “Extreme”

limitation is the rating the Commissioner gives to the most serious limitations. See id.

3.     Discussion:

       In Plaintiff’s appeal brief, they raise a single argument for reversal: whether the ALJ erred

in finding Plaintiff had less than marked limitation, and not marked limitation, in the domain

interacting and relating to others. ECF No. 13 at 2-7.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind


                                                  5
would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).    As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,

if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The domain of interacting and relations with others considers how well a child is able to

initiate and sustain emotional connections with others, develop and use the language of the

community, cooperate with others, comply with rules, respond to criticism, and respect and take care

of the possessions of others. See 20 C.F.R. § 416.926a(i); SSR 09-5p. This domain covers the

speech and language skills children need to speak intelligibly and to under and use the language in

their community. Id. The ALJ found Plaintiff had less than marked limitation in this domain. (Tr.

21).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and

Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th

Cir. 2010)(district court summarily affirmed the ALJ).


                                                 6
4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff on behalf of K.T. is supported by substantial evidence and should be affirmed. A

judgment incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure

52 and 58.

       ENTERED this 22nd day of April 2019.



                                                            /s/  Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U.S. MAGISTRATE JUDGE




                                                7
